IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 93-2156
                       _____________________


          W. DOUGLAS WILLIAMS et al.,

                               Plaintiffs-Appellants,

          v.

          THE HONORABLE JACK BROOKS,

                               Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
_________________________________________________________________
                           July 15, 1993

Before KING, JOLLY and DeMOSS, Circuit Judges.

KING, Circuit Judge:

     This is the second time this case has come before us on

appeal from a pre-trial order by the district court.    W. Douglas

Williams and Texas Dynamics, Inc., appeal the district court's

denial of a Rule 60(b) motion seeking to reinstate their

complaint against Texas Congressman Jack Brooks that was

dismissed by the district court.   The appellee, Congressman

Brooks, has filed a motion to dismiss the appeal on the ground

that the appellants are in effect attempting to use a Rule 60(b)

motion as an impermissible substitute for an appeal and that

their failure to have filed a timely notice of appeal from the
dismissal deprives this court of appellate jurisdiction under

Rule 4(a) of the Federal Rules of Appellate Procedure.      We hold

that the district court abused its discretion in denying the Rule

60(b) motion.



                                   I.

     W. Douglas Williams and Texas Dynamics, Inc., filed suit

against Congressman Jack Brooks in Texas state court on February

22, 1988.    The complaint alleged that Brooks had defamed Williams

and Texas Dynamics during a press interview.    Brooks, who invoked

the defense of official immunity, removed the case to federal

district court.    On March 16, 1990, the district court denied

Brooks' motion to dismiss on the grounds of official immunity.

Brooks filed a notice of interlocutory appeal of the district

court's denial of the order on April 27, 1990.    Oral argument

occurred in this court on February 8, 1991.

     While the interlocutory appeal was pending, the district

court, which believed it still possessed jurisdiction over the

case, dismissed the case with prejudice on the ground that the

parties had failed to file a joint pre-trial order in a timely

fashion.    The appellants in this case, believing that the

district court had no jurisdiction to dismiss the case while the

interlocutory appeal was pending, initially did nothing in

response to the district court's dismissal.    Meanwhile,

Congressman Brooks continued to pursue his interlocutory appeal.

On October 25, 1991, this court affirmed the original order of

the district court, which had denied Brooks' motion to dismiss on
immunity grounds.     A petition for rehearing en banc was denied on

December 13, 1991.     The mandate issued on December 23, 1991.

Brooks petitioned the Supreme Court for a writ of certiorari,

which was denied on May 18, 1992.

     In January and October of 1992, after this court's mandate

had issued in Brooks' interlocutory appeal, Williams filed two

essentially identical post-judgment motions to set aside the

district court's dismissal of the case.1     The district court

ignored the first motion and denied the second motion. Williams

and Texas Dynamics presently appeal from the district court's

denial of second order, entered January 15, 1993.



                                       II.

         In order to resolve this appeal, we must engage in some

amount of meandering.     Congressman Brooks argues that this appeal

must be dismissed as untimely under Rule 4(a) of the Federal

Rules of Appellate Procedure because the appellants failed to

appeal the district court's original dismissal within the thirty

days required by that rule.     The appellants argue that the

district court lacked jurisdiction to dismiss the case while it

was on an interlocutory appeal and, thus, the appellants were not

required to appeal what was in effect a legal nullity.     Without

citing any authority on point, the appellants argue that the

     1
       Although Williams' motions were not formally entitled as
"Rule 60(b)" motions, we must treat them as such since they was
filed more than ten days after the entry of judgment. See Harcon
Barge v. D & G Boat Rentals, Inc., 784 F.2d 665 (5th Cir. 1986)
(en banc).

                                   3
filing of a notice of interlocutory appeal regarding an immunity

issue entirely divests a district court of jurisdiction in the

case until a remand by an appellate court.

        As an initial matter, we agree that Congressman Brooks'

filing of the interlocutory appeal on the immunity issue divested

the district court of jurisdiction to proceed against him.     A

number of other circuits have addressed the precise issue on this

appeal and have uniformly held that the filing of a non-frivolous

notice of interlocutory appeal following a district court's

denial of a defendant's immunity defense divests the district

court of jurisdiction to proceed against that defendant.     See

Chuman v. Wright, 960 F.2d 104, 105 (9th Cir. 1992) (citing cases

from three circuits); Stewart v. Donges, 915 F.2d 572, 575-76

(10th Cir. 1990); see also United States v. Claiborne, 727 F.2d
842, 850 (9th Cir. 1984) ("Ordinarily, if a [party's]

interlocutory claim is considered immediately appealable . . . ,

the district court loses its power to proceed from the time the

[party] files its notice of appeal until the appeal is

resolved."); United States v. Dunbar, 611 F.2d 985 (5th Cir.

1980) (en banc).     As the court in Stewart held, "[t]he

divestiture of jurisdiction occasioned by the filing of a timely

notice of appeal is especially significant when the appeal is an

interlocutory one" on an immunity issue.     Stewart, 918 F.2d at

575.2

        2
       Immunity, whether qualified or absolute, is an entitlement
to be free from the burdens of time-consuming pre-trial matters
and the trial process itself. See Mitchell v. Forsyth, 472 U.S.
4
         However, we observe that simply because a court lacks

jurisdiction does not mean that a party should entirely ignore

that court's dismissal, as the appellants did for many months in

this case.     Rather, the proper course to have taken would have

been to timely appeal the district court's dismissal on the

merits on the ground that the court lacked jurisdiction to

dismiss the case.     Then again, in the particular circumstances

presented here, failure to appeal the original dismissal within

the ordinary thirty-day period required by Rule 4 was not the end

of the story.     A party who fails to appeal a dismissal within the

thirty-day period may nevertheless have the case reinstated on

the ground that the judgment dismissing the case was void for

lack of jurisdiction by filing a motion pursuant to Rule 60(b)(4)

of the Federal Rules of Civil Procedure.     That is, when the

district court lacked jurisdiction to dismiss in the first place,

a Rule 60(b)(4) motion should ordinarily be granted as a matter

of course.3     Although we agree with Congressman Brooks that


511, 526-27 (1985). "[I]t is effectively lost" if a case is
erroneously permitted to proceed at the district court level
while an interlocutory appeal of a denial of immunity is pending.
Id. at 526. Thus, the traditional rule that the filing of a
notice of appeal divests a district court of jurisdiction, see
Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58
(1982), applies with particular force in the immunity context.
     We reserve the question whether an interlocutory appeal on
an immunity issue by one co-defendant in a multi-defendant case
would divest the district court of jurisdiction over the non-
appealing defendants.
     3
       See Carimi v. Royal Caribbean Cruise Lines, Inc., 959 F.2d
1344, 1345 (5th Cir. 1992); King Fisher Marine Serv. v. 21st
Phoenix Corp., 893 F.2d 1155, 1158 (10th Cir. 1990) (citing
Wright & Miller, Federal Practice & Procedure § 1444, at 223-25);
Bludworth Bond Shipyard, Inc. v. M/V Caribbean Wind, 841 F.2d
5
ordinarily a Rule 60(b) motion should not be used as a substitute

for appeal,4 precedent in this circuit forecloses application of

this general rule in the context of Rule 60(b)(4) motions

attacking judgments that are void for a lack of jurisdiction.     As

we held in Briley v. Hidalgo, 981 F.2d 246 (5th Cir. 1993),

"[t]here is no time limit on an attack on a judgment as void"

under Rule 60(b)(4).   Id. at 249 (citing Wright & Miller, Federal

Practice & Procedure, § 2862, at 197-98).   In Briley, a Rule

60(b)(4) motion was filed by a party over a year after a default

judgment was entered against him.    Id.

     As noted, Williams filed two Rule 60(b)(4) motions, which

were essentially identical.5   According to the docket sheet, the

district court never ruled on the first motion.   However, on

January 15, 1993, the court did deny the second motion, which

simply reurged the same grounds advanced in the first motion and

also noted that, by that point, the motion was unopposed.

Because the district court lacked jurisdiction to dismiss the



646, 648-49 (5th Cir. 1988); Bally Export Co. v. Balicar, Ltd.,
804 F.2d 398, 400-01 (7th Cir. 1986) ("[I]f the district court in
the underlying action had no jurisdiction over the defendants it
was a per se abuse of discretion to deny the defendants' rule
60(b)(4) motion."); see generally Annotation, Lack of
Jurisdiction, or Jurisdictional Error, as Rendering Federal
District Court Judgment "Void" for Purposes of Relief Under Rule
60(b)(4) of the Federal Rules of Civil Procedure, 59 A.L.R. Fed.
831.
     4
       See Re Air Crash at Dallas/Forth Worth Airport, 852 F.2d
842, 844 (5th Cir. 1988).
     5
       Both were entitled "Motion to Set Aside Default Judgment."
The first was filed January 10, 1992; the second motion was filed
November 21, 1992.

                                 6
case, the court abused its discretion in denying the second Rule

60(b)(4) motion.



                                III.

     Accordingly, we REVERSE the judgment of the district court

and REMAND for further proceedings.    Furthermore, we DENY

Congressman Brooks' motion to dismiss the appeal.




                                7